



Exhibit 10.37
SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”), by and between Tribune Media
Company, a Delaware corporation (the “Company”), and Peter Liguori (the
“Executive”), dated as of January 24, 2017, sets forth the terms and
understandings regarding the Executive’s separation from service from the
Company.
WHEREAS, the Executive currently serves as President and Chief Executive Officer
and as a member of the Board of Directors of the Company pursuant to the terms
and conditions of an Employment Agreement with the Company, dated as of January
1, 2016 (the “Employment Agreement”);
WHEREAS, the Executive and the Company have mutually agreed that it is in the
mutual interests of the parties that the Executive shall resign from his
positions with the Company and its affiliates as set forth in this Agreement;
WHEREAS, the Executive and the Company wish to settle their mutual rights and
obligations arising under the Employment Agreement and otherwise in connection
with the Executive’s service with the Company and the Executive’s separation
from such service; and
WHEREAS, the Executive and the Company agree to the following payments, benefits
and other terms and conditions in connection with the Executive’s separation
from service with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, including the restrictive covenants, the Company and the Executive
hereby agree as follows:
1.Separation from the Company. Effective at 5:00 p.m. New York Time on the later
of (i) February 28, 2017 and (ii) the date of the Company’s earnings release and
investor conference call for the fourth quarter and year ended December 31, 2016
(the “Separation Date”), the Executive hereby resigns as President and Chief
Executive Officer and as a member of the Board of Directors of the Company, from
employment with the Company and each of its subsidiaries and affiliates by which
he is employed and from any position, including as an officer or director, that
he holds with any of the Company’s subsidiaries or affiliates. The Executive
shall promptly execute any additional documentation the Company may request to
reflect any such resignation.
2.    Duties and Compensation Prior to the Separation Date. During the period
from the date hereof to the Separation Date, the Executive shall undertake in
good faith to effect a smooth and effective transition of his duties and
responsibilities to the successor designated by the Board and perform the other
duties and responsibilities of his positions and shall continue to be
compensated in accordance with the terms and conditions of his Employment
Agreement, including receiving equity grants in February 2017 in accordance with
Section 3(c)(i) thereof.
3.    Separation Payments and Benefits. The Company agrees that, in connection
with his resignation at the Separation Date, the Executive is entitled to the
benefits set forth in Section 4(c) of the Employment Agreement. For the
avoidance of doubt, the actual benefits payable in accordance with such
provisions are set forth below:
(a)    Separation Payment. The Company shall pay the Executive an amount equal
to two times the sum of (A) the Executive’s current base salary of $1,600,000,
plus (B) the Executive’s target bonus amount of $1,500,000, which equals an
aggregate sum of $6,200,000 (the “Separation Payment”). The Company shall pay
the Separation Payment to the Executive in substantially equal installments
consistent with the Company’s payroll practices during the twenty-four (24)
month period immediately following the Separation Date, except that, because the
Executive is a “specified employee” within the meaning of Section 409A, any
portion of the Separation Payment that would otherwise have been payable to
Executive prior to the date that is six (6) months after the Separation Date
shall be delayed and paid in a single lump sum on the date that is six months
and one day after the Separation Date.




--------------------------------------------------------------------------------






(b)    Continuation of Health Benefits. During the twenty-four (24) months
following the Separation Date, the Executive shall be entitled to receive health
and dental insurance benefits under the terms of the applicable Company benefit
plans, to the extent that the Company continues to provide such insurance
benefits for its employees, so long as the Executive pays the amount required
for participation in such plans to the same extent that active employees of the
Company are required to pay for such benefits from time to time. Notwithstanding
the immediately preceding sentence, (i) the Executive’s right to such
continuation coverage shall end upon the Executive’s becoming eligible for
comparable coverage under another employer’s benefit plans and (ii) if and to
the extent that the provision of such continuation coverage in accordance with
the immediately preceding sentence (A) is not permitted under the terms of the
Company benefit plans or (B) would result in an adverse tax consequence to the
Company under the Patient Protection and Affordable Care Act or other applicable
law, in either such case, the Company may alternatively provide the Executive
with a cash payment in an amount equal to the applicable COBRA premium that the
Executive would otherwise be required to pay to obtain COBRA continuation
coverage for such benefits for such period (minus the cost of such benefits to
the same extent that active employees of the Company are required to pay for
such benefits from time to time).
(c)    2016 Annual Bonus. To the extent that the annual bonus payable to the
Executive for his services in 2016 under, and subject to the terms and
conditions specified in, Section 3(b) of the Employment Agreement shall not have
been paid at the Separation Date, such annual bonus shall be paid to the
Executive promptly following the Separation Date, but in no event later than
March 15, 2017.
(d)    Outstanding Equity Awards.
(i)    Stock Options. Each of the installments of any stock option award granted
to the Executive and outstanding at the Separation Date that would have become
vested in the ordinary course solely on the basis of the passage of time and the
continued performance of services by Executive on or before the second
anniversary of the Separation Date shall become vested as of the Separation
Date. All of the Executive’s stock options that are outstanding and vested at
the Separation Date (including those that vest in accordance with the
immediately preceding sentence) shall remain exercisable until the first
anniversary of the Separation Date.
(ii)    Restricted Stock Units. Each of the installments of any restricted stock
unit award granted to the Executive and outstanding at the Separation Date that
would have become vested in the ordinary course solely on the basis of the
passage of time and the continued performance of services by Executive on or
before the second anniversary of the Separation Date shall become vested as of
the Separation Date.
(iii)    PSUs. With respect to performance share unit awards granted to the
Executive and outstanding at the Separation Date, other than the supplemental
performance units award granted pursuant to Section 3(c)(ii) of the Employment
Agreement (the “Supplemental PSU Award”), a pro-rated portion of each such
performance share unit award (each, a “Pro-Rated PSU Award”) shall be eligible
to become vested to the extent that the performance objectives are attained with
respect to the applicable performance period, with such pro-rated portion
determined by multiplying (A) the number of PSUs subject to such grant that
would have vested based on actual performance of the applicable performance
period had the Executive then continued to be employed by the Company by (B) the
ratio of the number of days from and including the first day of the fiscal year
as of which the corresponding performance period commenced until and including
the Separation Date compared to the total number of days in the three fiscal
year period constituting the applicable performance period. For the avoidance of
doubt, any Pro-Rated PSU Award that is outstanding at the date that a Change in
Control of the Company occurs shall be deemed to vest as of the date of such
Change in Control assuming that the applicable performance objectives were
achieved at their target level of performance.
(iv)    Supplemental PSUs. Because the performance period applicable to the
Supplemental PSU Award would end on or prior to the first anniversary of the
Separation Date, the Supplemental PSU Award shall remain outstanding following
the Separation Date and shall become vested, if at all, on the same terms and
conditions as would have applied had the Executive remained employed until the
end of such performance period.


2
    



--------------------------------------------------------------------------------




(v)    Other Provisions Relating to Equity Awards. Any equity award granted to
the Executive and outstanding at the Separation Date that has not become vested
at, or which is not eligible to become vested as provided in this Section 3(d)
after, the Separation Date shall be forfeited at the Separation Date. For the
avoidance of doubt, Annex A to this Agreement sets forth the effect of the
provisions of this Section 3(d) with regard to the Executive’s stock options,
restricted stock units and performance unit awards that are outstanding as of
the date of this Separation Agreement, including the portions thereof that will
become vested, or that will remain eligible to vest, in accordance with this
Separation Agreement at the Separation Date and that will be forfeited at the
Separation Date. Except as otherwise expressly provided in this Section 3(d) of
this Separation Agreement, each of the Executive’s equity awards outstanding at
the Separation Date, including the Supplemental PSU Award and any awards granted
in accordance with Section 2 of this Separation Agreement, shall be governed by
the terms of the Company’s applicable equity incentive compensation plans and
award agreements pursuant to which such awards were issued to the Executive.
(e)    Accrued Obligations. The Executive shall also be entitled to payment
(i) for any accrued but unpaid Base Salary and any unreimbursed expenses
eligible for reimbursement under Section 3(e) of the Employment Agreement, in
each case accrued or incurred, through the Separation Date and with regard to
expenses timely submitted for reimbursement, as soon as practicable, and in all
events within 30 days, following the Separation Date, (ii) for any benefits
explicitly payable to the Executive as a terminated employee under any other
benefit plans, programs or arrangements applicable (including vacation pay) in
which Executive participates, other than severance plans or policies and (iii)
as otherwise expressly required by applicable law.
(f)    Indemnification. The Executive shall be entitled to be indemnified and
held harmless by the Company in accordance with the terms and conditions set
forth in Section 3(f) of the Employment Agreement.
(g)    No Mitigation. As provided in Section 4(i) of the Employment Agreement,
(i) the Executive shall not have any duty to mitigate the amounts identified as
payable under this Agreement by seeking new employment or self-employment
following his separation from service and (ii) except as specifically otherwise
provided in Section 3(b) of this Agreement, there shall be no offset against the
amounts payable pursuant to the Employment Agreement and described in this
Section 3 on account of any remuneration attributable to later employment,
consultancy or other remunerative activity of the Executive.
(h)    Release of Claims. The rights, payments and benefits to be provided to
the Executive under the Employment Agreement in connection with his separation,
as outlined in this Section 3 of this Separation Agreement, are conditioned upon
the Executive having provided an irrevocable waiver and release of claims in
favor of the Company, its subsidiaries and affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing (collectively, the “Released Parties”),
in the form attached hereto as Exhibit A, that has become effective in
accordance with its terms within 55 days following the Separation Date.
4.    Covenants in Favor of the Company. The Executive agrees and acknowledges
that the covenants in favor of the Company set forth in Sections 5 through 10 of
the Employment Agreement shall continue in full force and effect in accordance
with the terms of such provisions following the Separation Date, and shall be
enforceable as provided in Section 11 of the Employment Agreement.
Notwithstanding the foregoing, effective as of the Separation Date, the
definition of Competitive Activities as set forth starting after the words
“engage in” in Section 5(a)(i) of the Employment Agreement shall be revised as
follows:
activities or businesses on behalf of any independent non-network local
broadcast group (including without limitation by owning any interest in,
managing, controlling, participating in, consulting with, advising, rendering
services for, or in any manner engaging in the business of owning, operating or
managing any such independent non-network local broadcast group), in any
geographic location in which the Company engages (or in which the Company has
been actively planning to engage) as of the date of termination of Executive’s
employment, that competes directly with the Company and its subsidiaries, and
any other Affiliates of the Company (“Competitive Activities”)


3
    



--------------------------------------------------------------------------------




5.    Cooperation and Other Provisions. The Executive agrees and acknowledges
that his obligations under Section 13 of the Employment Agreement to cooperate
with the Company shall continue in full force and effect following the
Separation Date. The parties confirm and acknowledge that Sections 14 through 24
of the Employment Agreement shall continue in full force and effect and shall
apply equally to this Separation Agreement as if incorporated herein by
reference and made a part hereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
January 24, 2017.


TRIBUNE MEDIA COMPANY
By:    /s/ Eddie Lazarus    
Name: Eddie Lazarus    
Title: Executive Vice President, General Counsel,     
Chief Strategy Officer & Corporate Secretary    


EXECUTIVE
By:    /s/ Peter Liguori    
    Peter Liguori




4
    



--------------------------------------------------------------------------------


        




Exhibit A


GENERAL RELEASE AND
COVENANT NOT TO SUE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1.    Peter Liguori (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (“Executive Related Parties”), in consideration for
the amounts payable and benefits to be provided to him under the Employment
Agreement, dated as of January 1, 2016, between Tribune Media Company, a
Delaware corporation (the “Company”), and Executive (the “Employment
Agreement”), and as specified identified in the Separation Agreement dated as of
January 24, 2017 (the “Separation Agreement”), hereby covenants not to sue or
pursue any litigation against, and waives releases and discharges the Company,
its Affiliates (as defined in the Employment Agreement), their predecessors, and
successors, and all of their respective current or former directors, officers,
employees, shareholders, partners, members, agents or representatives, managers,
employees, trustees (in their official and individual capacities), employee
benefit plans and their administrators and fiduciaries (in their official and
individual capacities) of any of the foregoing (collectively, the “Releasees”),
from any and all claims, demands, rights, judgments, defenses, complaints,
actions, charges or causes of action whatsoever, of any and every kind and
description, whether known or unknown, accrued or not accrued, that Executive
ever had, now has or shall or may have or assert as of the date of this General
Release and Covenant Not to Sue against the Releasees relating to Executive’s
employment with the Company or the termination thereof or Executive’s service as
an officer or director of the Company or its Affiliates or the termination of
such service, including, without limiting the generality of the foregoing, any
claims, demands, rights, judgments, defenses, actions, charges or causes of
action related to employment or termination of employment or that arise out of
or relate in any way to the Age Discrimination in Employment Act of 1967
(“ADEA,” a law that prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs (collectively, “Claims”) (the “Release”); provided, however, that nothing
herein shall release the Company from (i) any of its obligations to Executive
under the Employment Agreement (including, without limitation, its obligation to
pay the amounts and provide the benefits specified in the Separation Agreement
that are conditioned upon the effectiveness of this General Release and Covenant
Not to Sue) or the Supplemental PSU Agreement (as defined in the Employment
Agreement); (ii) any rights Executive may have in respect of accrued vested
benefits under the employee benefit plans of the Company and its subsidiaries,
including any rights under any equity-based compensation plan as identified in
the Separation Agreement, or rights in respect of any benefit plans, including
the right to continued health benefits coverage specified in the Separation
Agreement; (iii) any rights Executive may have to indemnification under the
Employment Agreement, the Company’s by-laws, other applicable law, or any
insurance coverage or other benefits under any directors and officers insurance
or similar policies; or (iv) any rights Executive and the Executive Related
Parties may have to obtain contribution as permitted by applicable law in the
event of an entry of judgment against Executive and the Company as a result of
any act or failure to act for which Executive and the Company are held jointly
liable.
2.    Executive further agrees that this General Release and Covenant Not to Sue
may be pleaded as a full defense to any action, suit or other proceeding for
Claims that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that he is
executing this General Release and Covenant Not to Sue voluntarily and
knowingly, but that this General Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant federal, state or local administrative agency, but
Executive agrees to waive his rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.


A-1





--------------------------------------------------------------------------------




3.    In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that he is aware that Executive may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Executive now knows or believes to be true, with
respect to the matters released herein. Nevertheless, it is Executive’s
intention to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.
4.    The Company’s offer to Executive of this General Release and Covenant Not
to Sue and the payments and benefits set forth in the Employment Agreement and
identified specifically in the Separation Agreement are not intended as, and
shall not be construed as, any admission of liability, wrongdoing or improper
conduct by the Company. Executive acknowledges that Executive has not filed or
caused to be filed any complaint, charge, claim or proceeding, against any of
the Releasees before any local, state, federal or foreign agency, court or other
body (each individually a “Proceeding”). Executive represents that Executive is
not aware of any basis on which such a Proceeding could reasonably be
instituted. Executive (i) acknowledges that Executive will not initiate or cause
to be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the EEOC.
5.    Notwithstanding anything else contained in this General Release and
Covenant Not to Sue, the Employment Agreement, the Separation Agreement or any
other agreement between the Executive and the Company or any of its Affiliates
to the contrary, including, without limitation, Section 1 hereof or Section 6 of
the Employment Agreement, nothing in any such agreement limits or shall be
construed to limit (i) Employee’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”), (ii) Executive’s ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company or (iii)
Executive’s right to receive an award for information provided to any Government
Agencies.
6.    Executive acknowledges that he has been offered but declined a period of
time of at least 21 days to consider whether to sign this General Release and
Covenant Not to Sue, which Executive has waived, and the Company agrees that
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven days following the date on which this General Release and
Covenant Not to Sue has been signed (the “Revocation Period”). Executive
acknowledges and agrees that he has entered into this General Release and
Covenant Not to Sue knowingly and willingly and has had ample opportunity to
consider the terms and provisions of this General Release and Covenant Not to
Sue. Executive further acknowledges that Executive has read carefully this
General Release and Covenant not to sue, has been advised by the Company to, and
has in fact, consulted an attorney, and fully understands that by signing this
General Release and Covenant Not to Sue Executive is giving up certain rights
which he may have to sue or assert a claim against any of the Releasees. In
order to cancel or revoke this General Release and Covenant Not to Sue,
Executive must deliver to the Board of Directors of the Company written notice
stating that he is canceling or revoking this General Release and Covenant Not
to Sue during the Revocation Period. If this General Release and Covenant Not to
Sue is timely canceled or revoked, none of the provisions of this General
Release and Covenant Not to Sue shall be effective or enforceable, and the
Company shall not be obligated to make the payments to Executive or to provide
Executive with the benefits identified in the Employment Agreement or in the
Separation Agreement, unless and until the requirements with respect thereto are
met. Executive acknowledges that, even if this General Release and Covenant Not
to Sue is not executed or is canceled or revoked by him, the provisions of the
Employment Agreement that otherwise by their terms survive termination of
Executive’s employment shall remain in full force and effect.


A-2





--------------------------------------------------------------------------------




7.    The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect. This General Release and
Covenant Not to Sue sets forth the entire agreement of Executive and the Company
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this General Release and Covenant Not
to Sue. The validity, interpretation, construction and performance of this
General Release and Covenant Not to Sue shall be governed by the laws of the
State of New York without regard to its conflicts of law principles, and the
provisions of Sections 16, 17 and 21 of the Employment Agreement shall apply
mutatis mutandis.
IN WITNESS WHEREOF, Executive has caused this General Release and Covenant Not
to Sue to be executed as of the date shown below.
EXECUTIVE
/s/ Peter Liguori    
Peter Liguori
Date: January 24, 2017




A-3



